Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000254
                                                         15-SEP-2015
                                                         07:50 AM


                          SCWC-15-0000254

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  THE BANK OF NEW YORK MELLON FORMERLY KNOWN AS THE BANK OF NEW
   YORK AS SUCCESSOR TRUSTEE TO JP MORGAN CHASE BANK, NATIONAL
 ASSOCIATION AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF STRUCTURED
   ASSET MORTGAGE INVESTMENT II INC. BEAR STEARNS ALT-A TRUST,
         MORTGAGE PASS THROUGH CERTIFICATE SERIES 2006-2,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                     MARCELO MAGNO LOPEZ, JR.,
                  Petitioner/Defendant-Appellant,

                                and

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC., SOLELY AS NOMINEE
   FOR PREFERRED FINANCIAL GROUP, INC. DBA PREFERRED MORTGAGE
           SERVICES and DOES 1 THROUGH 20, INCLUSIVE,
                      Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000254; CIV. NO. 10-1-0414)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On August 3, 2015, petitioner/defendant-appellant

Marcelo Magno Lopez, Jr. (“Lopez”) filed an application for writ

of certiorari to review the Intermediate Court of Appeals’ May

19, 2015 order dismissing his appeal.     The application for writ

of certiorari was initially due on June 18, 2015.      See HRS § 602-
59(c) (Supp. 2014); HRAP Rule 40.1(a)(1).   Lopez, however, timely

requested and received an extension of time to file the

application for writ of certiorari, thereby extending the

deadline for filing the application for writ of certiorari an

additional thirty days, to July 20, 2015.   See HRS § 602-59(c);

HRAP Rule 40.1(a)(3); HRAP Rule 26(a).   Lopez filed his

application for writ of certiorari on August 3, 2015.     The

application for writ of certiorari is untimely, and this court

lacks appellate jurisdiction.   Accordingly,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED:   Honolulu, Hawai#i, September 15, 2015.

Marcelo Magno Lopez, Jr.,        /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2